DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-22 and 24-26 are pending.
Claim 23 is not listed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "near" in claim 8 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term "near" in claim 21 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "near" in claim 22 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 1-2, 4-5, 7-14, 16-17, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lindores, US Patent Pub. US 2012/0101634 A1 (hereinafter Lindores) in view of Tanner et al., US Patent Pub. US 2018/0103644 A1 (hereinafter Tanner).

Claim 1
Lindores teaches a method, comprising: receiving, as input data, a selected herbicide for an anticipated application in a particular field (Lindores, Para [0105], [0115-116] - - Input data for crop treatment/”selected herbicide” information for application in a particular field.), information representing one or more active ingredients for the selected herbicide (Lindores, Para [0106] - - Active ingredient information for a selected herbicide.), planting data that includes a seed variety planted in the particular field, and seed resistance traits in the seed variety (Lindores, Para [0114] - - Planting data including seed type/variety and seed resistance traits.); analyzing the input data in a plurality of data processing modules within a computing environment in which the plurality of data processing modules are executed in conjunction with at least one processor, the data processing modules configured to validate the anticipated application of the selected herbicide in the particular field (Lindores, Para [0105], [0111] - - Analyzing input data within a computer system/environment where data processing modules and processor validate the application of crop treatment/”selected herbicide” in a particular field.), by: associating a resistance of the seed variety to the one or more active ingredients from the seed resistance traits to determine a compatibility of the selected herbicide with the seed variety for enabling a crop treatment for the particular field, and generating a resistance profile characterizing the anticipated application of the selected herbicide to the particular field based on the compatibility of the selected herbicide with the seed variety (Lindores, Para [0069], [0107], ; and 
initiating a stop operation from the resistance profile characterizing the anticipated application of the selected herbicide to the particular field where the resistance profile characterizes the seed variety as not resistant to the selected herbicide, and a proceed operation from the resistance profile characterizing the anticipated application of the selected herbicide to the particular field where the resistance profile characterizes the seed variety as resistant to the selected herbicide, wherein a user stops or proceeds with an herbicide application in the particular field based on the anticipated application of the selected herbicide to the particular field, or an automated stop or proceed is controlled based on the anticipated application of the selected herbicide to the particular field. (Lindores, Para [0109], [0122-123] - - Initiating enable or disable application commands/”proceed or stop operations” based on crop treatment compatibility rules/”resistance profile” to apply crop treatment/”selected herbicide” to a particular field, where a disable/stop command when crop treatment is incompatible with the planted crop in the field, and an enable/proceed command when the crop treatment is compatible with the crop in the field.)
	But Lindores fails to specify identifying a specific amount of the one or more active ingredients to be delivered in the anticipated application of the selected herbicide in the particular field, associating a resistance of the seed variety to the specific amount of the one or more active ingredients from the seed resistance traits to determine a compatibility of the selected herbicide with the seed variety for enabling a crop treatment for the particular field.
	However Tanner teaches identifying a specific amount of the one or more active ingredients to be delivered in the anticipated application of the selected herbicide in the particular field (Tanner, Para [0041], [0067] - - Identify a specific amount of an active herbicide ingredient to be applied to a crop , associating a resistance of the seed variety to the specific amount of the one or more active ingredients from the seed resistance traits to determine a compatibility of the selected herbicide with the seed variety for enabling a crop treatment for the particular field. (Tanner, Para [0041], [0067], [0093] - - Identify a specific amount of an active herbicide ingredient to be applied to a crop in a field that is associated with the seed variety based on compatibility.)
Lindores and Tanner are analogous art because they are from the same field of endeavor.  They relate to crop treatment methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above crop treatment method, as taught by Lindores, and incorporating the specific amount of active ingredient to use, as taught by Tanner.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce injury to crops by incorporating the specific amount of active ingredient to use, as suggested by Tanner (Abstract).

Claim 2
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches generating, as output data, one or more recommendations, advisories, and alerts for the anticipated application of the selected herbicide. (Lindores, Para [0122] - - Generating an alert for an anticipated application of a crop treatment/herbicide.)

Claim 4

The combination of Lindores and Tanner further teaches the output data includes one or more of wait alert, a damage potential alert, and a mitigation practices alert for the anticipated application of the selected herbicide. (Lindores, Para [0122] - - Generating a damage potential alert for an anticipated application of a crop treatment/herbicide.)

Claim 5
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches the output data includes one or more of a localized rules compliance alert and a regulatory compliance alert. (Lindores, Para [0118] - - Generating an alert for an anticipated application of a crop treatment/herbicide within 100 feet of certified organic crop/”localized rules compliance”.)

Claim 7
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches receiving one or more of weather data relative to the particular field, applicator-specific data relative to a mode of application of the selected herbicide, and data relative to prior crop treatments for the particular field. (Lindores, Para [0065], [0105], [0110] - - Receiving weather data relative to the particular field, data relating to an herbicide applicator and mode of application, and data relative to prior crop treatments applied to the particular field.)

Claim 8
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches receiving geo-positional coordinates for one or more fields near the particular field, and additional input data representing a seed variety and seed resistance traits for crops planted in the one or more fields near the particular field. (Lindores, Para [0050], [0105], [0110], [0120] - - Georeferenced data for nearby fields and the crops planted in those fields.)

Claim 9
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches generating, as output data, an advisory to a responsible entity for the one or more fields near the particular field of the anticipated application of the selected herbicide. (Lindores, para [0076] - - Generating an alert/advisory to a farmer/”responsible entity” whose field is located downwind from the particular field being treated.)

Claim 10
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches requesting the input data from an in-cab display configured on agricultural equipment. (Lindores, Para [0079] - - An in cab display on agricultural equipment used to input data.)

Claim 11
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches an instruction is communicated to agricultural equipment in response to the stop operation or the proceed operation. (Lindores, Para [0108-109] - - Communicating an enable or disable application/”stop or proceed operation” command to agricultural equipment.)

Claim 12
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches the instruction is displayed on an in-cab display configured on the agricultural equipment. (Lindores, Para [0078-79], [0108-109] - - Displaying an enable or disable application/”stop or proceed operation” command on agricultural equipment.)

Claim 13
Lindores teaches a system, comprising: a computing environment including at least one non-transitory computer-readable storage medium having program instructions stored therein and a computer processor operable to execute the program instructions to validate an anticipated application of a selected herbicide in a particular field within a plurality of data processing components (Lindores, Para [0080], [0105], [0111] - - Analyzing input data within a computer system/environment where data processing modules and processor validate the application of crop , the plurality of data processing components including: a data retrieval and initialization component configured to receive, as input data, the selected herbicide for the anticipated application in the particular field (Lindores, Para [0105], [0115-116] - - Input data for crop treatment/”selected herbicide” information for application in a particular field.), information representing one or more active ingredients for the selected herbicide (Lindores, Para [0106] - - Active ingredient information for a selected herbicide.), planting data that includes a seed variety planted in the particular field, and seed resistance traits in the seed variety (Lindores, Para [0114] - - Planting data including seed type/variety and seed resistance traits.); one or more components configured to associate a resistance of the seed variety to the one or more active ingredients from the seed resistance traits to determine a compatibility of the selected herbicide with the seed variety for enabling a crop treatment for the particular field, and generating a resistance profile characterizing the anticipated application of the selected herbicide to the particular field based on the compatibility of the selected herbicide with the seed variety (Lindores, Para [0069], [0080], [0107], [0114-119] - - Computer system configured for determining compatibility of seed type/variety and seed resistance traits to a selected crop treatment/herbicide for providing a crop treatment in a particular field and analyzing data to determine the application based on crop treatment compatibility rules/”resistance profile”.); and an output component configured to initiate a stop operation from the resistance profile characterizing the anticipated application of the selected herbicide to the particular field where the resistance profile characterizes the seed variety as not resistant to the proposed herbicide, and a proceed operation from the resistance profile characterizing the anticipated application of the selected herbicide to the particular field where the resistance profile characterizes the seed variety as resistant to the proposed herbicide, wherein a user stops or proceeds with an herbicide application in the particular field based on the anticipated application of the selected herbicide to the particular field, or an automated stop or proceed is controlled based on the anticipated application of the selected herbicide to the particular field. (Lindores, Para [0109], [0122-123] - - Initiating enable or disable application commands/”proceed or stop operations” based on crop treatment compatibility rules/”resistance profile” to apply crop treatment/”selected herbicide” to a particular field, where a disable/stop command when crop treatment is incompatible with the planted crop in the field, and an enable/proceed command when the crop treatment is compatible with the crop in the field.)
But Lindores fails to specify identifying a specific amount of the one or more active ingredients to be delivered in the anticipated application of the selected herbicide in the particular field, associating a resistance of the seed variety to the specific amount of the one or more active ingredients from the seed resistance traits to determine a compatibility of the selected herbicide with the seed variety for enabling a crop treatment for the particular field.
	However Tanner teaches identifying a specific amount of the one or more active ingredients to be delivered in the anticipated application of the selected herbicide in the particular field (Tanner, Para [0041], [0067] - - Identify a specific amount of an active herbicide ingredient to be applied to a crop in a field), associating a resistance of the seed variety to the specific amount of the one or more active ingredients from the seed resistance traits to determine a compatibility of the selected herbicide with the seed variety for enabling a crop treatment for the particular field. (Tanner, Para [0041], [0067], [0093] - - Identify a specific amount of an active herbicide ingredient to be applied to a crop in a field that is associated with the seed variety based on compatibility.)
Lindores and Tanner are analogous art because they are from the same field of endeavor.  They relate to crop treatment methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above crop treatment method, as taught by Lindores, and incorporating the specific amount of active ingredient to use, as taught by Tanner.  


Claim 14
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches generate as output data one or more recommendations, advisories, and alerts for the anticipated application of the selected herbicide. (Lindores, Para [0122] - - Generating an alert for an anticipated application of a crop treatment/herbicide.)

Claim 16
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches the output data includes one or more of wait alert, a damage potential alert, and a mitigation practices alert for the anticipated application of the selected herbicide. (Lindores, Para [0122] - - Generating a damage potential alert for an anticipated application of a crop treatment/herbicide.)

Claim 17
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
the output data includes one or more of a localized rules compliance alert and a regulatory compliance alert. (Lindores, Para [0118] - - Generating an alert for an anticipated application of a crop treatment/herbicide within 100 feet of certified organic crop/”localized rules compliance”.)

Claim 19
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches receive one or more of weather data relative to the particular field, applicator-specific data relative to a mode of application of the selected herbicide, and data relative to prior crop treatments for the particular field. (Lindores, Para [0065], [0105], [0110] - - Receiving weather data relative to the particular field, data relating to an herbicide applicator and mode of application, and data relative to prior crop treatments applied to the particular field.)

Claim 20
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches request the information representing one or more active ingredients for the selected herbicide, the planting data that includes a seed variety planted in the particular field, and the seed resistance traits in the seed variety in response to the selected herbicide. (Lindores, Para [0068-69], [0105-106], [0114-116] - - A database stores data that can be requested for crop treatment/”selected herbicide” information for application in a particular 

Claim 21
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches receive geo-positional coordinates for one or more fields near the particular field, and additional input data representing a seed variety and seed resistance traits for crops planted in the one or more fields near the particular field. (Lindores, Para [0050], [0105], [0110], [0120] - - Georeferenced data for nearby fields and the crops planted in those fields.)

Claim 22
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches generate, as output data, an advisory to a responsible entity for the one or more fields near the particular field of the anticipated application of the selected herbicide. (Lindores, para [0076] - - Generating an alert/advisory to a farmer/”responsible entity” whose field is located downwind from the particular field being treated.)

Claim 24
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
request the input data from an in-cab display configured on agricultural equipment. (Lindores, Para [0079] - - An in cab display on agricultural equipment used to input data.)

Claim 25
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches an instruction is communicated to agricultural equipment in response to the stop operation or the proceed operation. (Lindores, Para [0108-109] - - Communicating an enable or disable application/”stop or proceed operation” command to agricultural equipment.)

Claim 26
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
The combination of Lindores and Tanner further teaches the instruction is displayed on an in-cab display configured on the agricultural equipment. (Lindores, Para [0078-79], [0108-109] - - Displaying an enable or disable application/”stop or proceed operation” command on agricultural equipment.)


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindores, US Patent Pub. US 2012/0101634 A1 (hereinafter Lindores) in view of Tanner et al., US Patent Pub. US 2018/0103644 A1 (hereinafter Tanner) as applied to Claims 1-2, 4-5, 7-14, 16-17, 19-22, and 24-26 above, and in further view of Brooks et al., US Patent Pub. US 2019/0022687 A1 (hereinafter Brooks).

Claim 3
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
But the combination of Lindores and Tanner fails to specify the output data includes one or more of a recommendation for a tank maintenance procedure and a liquid for cleaning or flushing a tank according to the tank maintenance procedure.
However Brooks teaches rinse system including a determination for a tank maintenance procedure and a liquid for cleaning or flushing a tank according to the tank maintenance procedure. (Brooks, Para [0018], [0035] - - Determination for tank rinsing/cleaning procedure and rinse solution/liquid to be used in the tank maintenance procedure.)
Lindores, Tanner, and Brooks are analogous art because they are from the same field of endeavor.  They relate to crop treatment methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above crop treatment method, as taught by Lindores and Tanner, and further incorporating the tank maintenance procedure, as taught by Brooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure safe and effective rinsing by using a tank maintenance procedure, as suggested by Brooks (Para [0002]).

Claim 15

But the combination of Lindores and Tanner fails to specify the output data includes one or more of a recommendation for a tank maintenance procedure and a liquid for cleaning or flushing a tank according to the tank maintenance procedure.
However Brooks teaches rinse system including a determination for a tank maintenance procedure and a liquid for cleaning or flushing a tank according to the tank maintenance procedure. (Brooks, Para [0018], [0035] - - Determination for tank rinsing/cleaning procedure and rinse solution/liquid to be used in the tank maintenance procedure.)
Lindores, Tanner, and Brooks are analogous art because they are from the same field of endeavor.  They relate to crop treatment methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above crop treatment method, as taught by Lindores and Tanner, and further incorporating the tank maintenance procedure, as taught by Brooks.  
One of ordinary skill in the art would have been motivated to do this modification in order to ensure safe and effective rinsing by using a tank maintenance procedure, as suggested by Brooks (Para [0002]).


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindores, US Patent Pub. US 2012/0101634 A1 (hereinafter Lindores) in view of Tanner et al., US Patent Pub. US 2018/0103644 A1 (hereinafter Tanner) as applied to Claims 1-2, 4-5, 7-14, 16-17, 19-22, and 24-26 above, and in further view of Peterson et al., US Patent Pub. US 2014/0136059 A1 (hereinafter Peterson).

Claim 6
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
But the combination of Lindores and Tanner fails to specify the output data includes a recommendation for one or more of spray nozzle selection and a spray setting, wherein the spray setting includes a spray pressure or a spray pattern.
However Peterson teaches data including a recommendation for one or more of spray nozzle selection and a spray setting, wherein the spray setting includes a spray pattern. (Peterson, Para [0034] - - Data includes a recipe/recommendation for spray nozzle and pattern selections.)
Lindores, Tanner, and Peterson are analogous art because they are from the same field of endeavor.  They relate to crop treatment methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above crop treatment method, as taught by Lindores and Tanner, and further incorporating making adjustments to spray nozzles and patterns, as taught by Peterson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent misapplication of chemical compositions to crops by making adjustments to spray nozzles and patterns, as suggested by Peterson (Para [0002]).

Claim 18
The combination of Lindores and Tanner teaches all the limitations of the base claims as outlined above.  
the output data includes a recommendation for one or more of spray nozzle selection and a spray setting, wherein the spray setting includes a spray pressure or a spray pattern.
However Peterson teaches data including a recommendation for one or more of spray nozzle selection and a spray setting, wherein the spray setting includes a spray pattern. (Peterson, Para [0034] - - Data includes a recipe/recommendation for spray nozzle and pattern selections.)
Lindores, Tanner, and Peterson are analogous art because they are from the same field of endeavor.  They relate to crop treatment methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above crop treatment method, as taught by Lindores and Tanner, and further incorporating making adjustments to spray nozzles and patterns, as taught by Peterson.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent misapplication of chemical compositions to crops by making adjustments to spray nozzles and patterns, as suggested by Peterson (Para [0002]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson et al. Patent Pub. 2013/0110357 relates to claims 1-2, 4-5, 7-14, 16-17, 19-22, and 24-26 regarding herbicide application to crops.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119